DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/22/2021.  These drawings are acceptable.  The former objection to the drawings is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/22/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of 03/23/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 7-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or disclose a conveyor including a substrate for transporting coils springs wherein the coils are held by two adjacent retaining members that rest on the substrate each having a containment portion made up of separate, spaced apart parts that form a space between proximal and distal part locations wherein the spring is under compression in that space between the adjacent retaining members created by the proximal and distal parts.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. nos. 3990587 and 6408514, EP2565152B1, ES2270477T3 and WO9947830A2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651